NO. 07-01-0493-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL A

                                  FEBRUARY19, 2002

                          ______________________________


         MIGUEL LUCANO LUCERO, AKA MICHAEL LUCERO, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

            FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                NO. 40,7609-D; HONORABLE DON EMERSON, JUDGE

                         _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


                              ABATEMENT AND REMAND


       Pursuant to a guilty plea for the offense of aggravated sexual assault of a child,

appellant Miguel Lucano Lucero, aka Michael Lucero was granted deferred adjudication

and placed on community supervision for five years. Upon the State’s motion to proceed

with an adjudication of guilt for violations of the conditions of community supervision, the
trial court granted the motion, adjudicated appellant guilty, and assessed punishment at

25 years confinement. Appellant filed a pro se notice of appeal in which he requested that

new counsel be appointed. After an extension of time was granted, the clerk’s record was

due to be filed on February 12, 2002. By letter dated February 13, 2002, the trial court

clerk notified this Court that she had not received an order from the trial court to prepare

a record nor had she received payment nor an affidavit of inability to pay from appellant.

Thus, we now abate the appeal and remand the cause to the trial court for further

proceedings. See Tex. R. App. P. 37.3(a)(2).


       Upon remand the trial court shall immediately cause notice of a hearing to be given

and, thereafter, conduct a hearing to determine the following:


       1. whether appellant desires to prosecute this appeal; and
       2. whether appellant is indigent and entitled to new appointed counsel.


The trial court shall cause the hearing to be transcribed. Should it be determined that

appellant does want to continue this appeal and is indigent, then the trial court shall also

take such measures as may be necessary to assure appellant effective assistance of

counsel, which may include the appointment of new counsel. If new counsel is appointed,

the name, address, telephone number, and state bar number of said counsel shall be

included in the order appointing new counsel. Finally, the trial court shall execute findings

of fact, conclusions of law, and such orders as the court may enter regarding the

aforementioned issues, and cause its findings and conclusions to be included in a


                                             2
supplemental clerk’s record. A supplemental reporter’s record of the hearing shall also be

included in the appellate record. Finally, the trial court shall file the supplemental records

with the Clerk of this Court by Friday, April 5, 2002.


       It is so ordered.


                                                  Per Curiam


Do not publish.




                                              3